Citation Nr: 1020427	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  09-24 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran served on active duty from January 1962 to August 
1962.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, that found that new and material evidence had not 
been submitted to reopen the Veteran's claim for service 
connection for an acquired psychiatric disorder (conversion 
reaction, also claimed as a mental and nervous disorder).  In 
August 2009, the Veteran testified before the Board at a 
hearing held at the RO.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  In a September 2004 decision, the Board denied the 
Veteran's claim for service connection for a chronic acquired 
variously diagnosed psychiatric disorder.

2.  Evidence submitted since the September 2004 Board 
decision is cumulative or redundant, does not relate to an 
unestablished fact necessary to substantiate the Veteran's 
claim, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2004 decision of the Board that denied 
service connection for a chronic acquired variously diagnosed 
psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1100, 
20.1103 (2009).

2.  New and material evidence has not been received to reopen 
the claim for service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2009).  The notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).
In January 2008, prior to the initial adjudication of the 
claim, the Veteran was notified of the evidence not of record 
that was necessary to substantiate the claim.  He was told 
that he needed to provide the names of persons, agency, or 
company who had additional records to help decide his claim.  
He was informed that VA would review his claim and determine 
what additional information was needed to process his claim, 
schedule a VA examination if appropriate, obtain VA medical 
records, obtain service records, and obtain private treatment 
reports as indicated.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

The Veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in January 2008 should his service connection claim be 
granted.  

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the Veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service treatment records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c) 
(2009).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issue on appeal have been requested or 
obtained.  Pursuant to the Board's January 2004 remand, the 
Veteran was afforded a VA examination in June 2004 and a 
review of that report of examination reveals that all 
subjective and objective findings necessary for evaluation of 
the Veteran's claim were observed and recorded.  Thus, the 
examination appears complete and adequate.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Therefore, the available 
records and medical evidence have been obtained in order to 
make adequate determinations as to this claim.

The Board is also aware of the recent decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) regarding notice 
requirements for claims to reopen final decisions.  The Board 
finds no basis to remand this case to the RO for additional 
development.  Again, based on the notice already provided to 
the appellant cited above, which addresses both the 
requirements for reopening the claim for legal entitlement to 
VA benefits as well as the evidence required by the 
underlying claim, further amended notice to the appellant 
would not provide a basis to grant this claim.  The Board 
again observes that the appellant has made no showing or 
allegation that the content of the notice resulted in any 
prejudice to the appellant.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

A September 2004 Board decision denied service connection for 
a chronic acquired psychiatric disorder that was variously 
diagnosed.  Although the RO reopened the claim in a June 2009 
statement of the case and has adjudicated the issue of 
entitlement to service connection on the merits, the Board 
must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 8 Vet. 
App. 1 (1995).

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2009).  In October 2004, the Veteran filed a 
motion for reconsideration of the September 2004 Board 
decision that denied service connection for a chronic 
acquired variously diagnosed psychiatric disorder.  That 
motion was denied in March 2005.  In this case, the September 
2004 Board decision that denied the Veteran's claim became 
final because the Board denied the Veteran's October 2004 
motion for reconsideration and the Veteran did not appeal 
that decision.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1100 (2009).  38 C.F.R. § 20.1100 (2009).

The claim for service connection may be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The Veteran filed this application to 
reopen his claim in September 2007.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate a 
claim.  New and material evidence can be neither cumulative 
or redundant of the evidence of record at the time of the 
last prior denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  Only evidence presented 
since the last final denial on any basis will be considered, 
in the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the September 2004 Board decision, the 
evidence consisted of the Veteran's service medical records, 
private treatment records, an April 2002 private opinion, an 
October 2003 private examination and opinion, an October 1963 
VA neuropsychiatric examination, a June 2004 VA mental 
disorders examination and opinion, and statements from the 
Veteran.  The Board denied the Veteran's claim because the 
evidence did not show that a chronic acquired variously 
diagnosed psychiatric disorder was incurred in or aggravated 
by the Veteran's service.
Evidence added to the record since the time of the last final 
decision includes additional post-service treatment records, 
the Veteran's January 2009 testimony before a Decision Review 
Officer and August 2009 testimony before the Board, and an 
October 2004 private opinion.

The Board finds that new and material evidence sufficient to 
reopen the claim for service connection for an acquired 
psychiatric disorder has not been received.  First, while 
additionally submitted medical records are new, because they 
were not previously considered by agency decisionmakers, they 
are not material because they are cumulative.  The records 
reflect diagnoses of anxiety and depression, but do not show 
that any of the Veteran's psychiatric disorders were incurred 
in or aggravated by his service.  They merely demonstrate 
that the Veteran was diagnosed with and treated for anxiety 
and depression.  At the time of the last final decision, the 
Veteran's diagnoses included anxiety and depression.  Thus, 
the newly submitted medical records are mainly cumulative of 
those considered at the time of the last final decision on 
this issue and do not relate to any unestablished facts 
necessary to substantiate the claim for service connection 
for an acquired psychiatric disorder.

The Board finds that the October 2004 private medical opinion 
while new in the sense that it was not previously considered 
by the Board, is not material.  In October 2004, Dr. Mangold 
opined that it is as likely as not that the Veteran developed 
schizophrenia to a degree of at least 10 percent within a 
year of discharge from service.  However, at the time of the 
last final decision, the record included the physician's 
April 2002 opinion that the Veteran developed schizophrenia 
to a degree of at least 10 percent within a year of discharge 
from service.  While the October 2004 opinion considered 
medical evidence that had been added to the record after the 
April 2002 opinion, the newly submitted private opinion is 
both cumulative and redundant and does not relate to any 
unestablished facts necessary to substantiate the claim for 
service connection for an acquired psychiatric disorder.

Neither may the claim for service connection be reopened on 
the basis of the Veteran's January 2009 and August 2009 
testimony relating his acquired psychiatric disorder to his 
service.  The Veteran's testimony is new but not material.  
As a layperson without ostensible medical expertise, the 
Veteran is not competent to provide a diagnosis or opine on a 
matter requiring knowledge of medical principles.  Bostain v. 
West, 11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge).  While the Veteran can attest 
to the symptoms (including worsening of symptoms) that he 
experienced, he lacks the medical competence to relate any 
current acquired psychiatric disorder to a particular 
circumstance, such as any in-service manifestation of 
symptoms, or to any other aspect of his service.  
Additionally, the Veteran's statements are mainly cumulative 
of those considered at the time of the last final decision on 
this issue.

Although the Veteran has submitted new evidence that was not 
before the Board in September 2004, the new evidence is not 
material to the claim and does not warrant a reopening of the 
previously denied claim.  In light of the evidence, it is the 
determination of the Board that new and material evidence has 
not been submitted.  Thus, the claim for service connection 
for an acquired psychiatric disorder, to include 
schizophrenia, is not reopened and the benefits sought on 
appeal remain denied.


ORDER

New and material evidence sufficient to reopen the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia, has not been submitted.  
The claim is therefore denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


